The defendant appeals from his conviction for illegal distribution of a Class B controlled substance. His substitute bill of exceptions reveals no error in the denial of his motion to dismiss the indictment for failure of the Commonwealth to respond to an order to disclose the identity of “an informant” where the trial judge, at a pretrial hearing, found as a fact that the Commonwealth did not know the informant’s identity. Contrast Commonwealth v. Ennis, 1 Mass. App. Ct. 499, 502-503 (1973); Roviaro v. United States, 353 U. S. 53, 56-58 (1957).

Exceptions overruled.